Case: 12-50943       Document: 00512217833         Page: 1     Date Filed: 04/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 23, 2013
                                     No. 12-50943
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

GABINO TORRES BARAJAS,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN; FEDERAL BUREAU OF
PRISONS; GEO; UNITED STATES ATTORNEY GENERAL,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:12-CV-10


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Gabino Torres Barajas, federal prisoner # 14114-081, an alien against
whom the Bureau of Immigration and Customs Enforcement (“ICE”) has issued
a detainer subjecting him to immediate removal from the United States upon
release from Bureau of Prisons (BOP) custody, moves this court to proceed in
forma pauperis (IFP) to appeal the denial of his 28 U.S.C. § 2241 petition
challenging the BOP’s exclusion of him from rehabilitation programs and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50943     Document: 00512217833       Page: 2   Date Filed: 04/23/2013

                                   No. 12-50943

halfway houses.      His arguments are foreclosed by this court’s decision in
Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93 (5th Cir.), cert.
denied, 133 S. Ct. 561 (2012). We are barred from considering his argument that
Gallegos-Hernandez was wrongly decided by our rule of orderliness. Jacobs v.
Nat’l Drug Intelligence Ctr., 548 F.3d 375, 378 (5th Cir. 2008)(“It is a well-settled
Fifth Circuit rule of orderliness that one panel of our court may not overturn
another panel’s decision, absent an intervening change in the law, such as by a
statutory amendment, or the Supreme Court, or our en banc court.”). His
argument that his status is materially different from that of the defendant in
Gallegos-Hernandez is incorrect. Like Barajas, Gallegos-Hernandez was a
federal prisoner against whom an ICE detainer had been lodged.
      Accordingly, Torres Barajas’s motion to proceed IFP is DENIED, and his
appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                         2